DETAILED ACTION

The Amendment filed by Applicant on 12/23/2021 is entered.

Claims 5 and 7 are canceled.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 12/23/2021 have been fully considered and they are found persuasive.

The rejection of claim(s) 1-2, 6 and 8 under 35 U.S.C. 102(a)(1) as being anticipated by Bostik et al., WO 2014/190098 A1 (hereinafter “Bostik”) is withdrawn.

The rejection claim(s) 1-2, 4-6 and 8 under 35 U.S.C. 102(a)(1) as being anticipated by Lipman et al., WO 01/30406 A1 (hereinafter “Lipman”) is withdrawn.

The rejection of claims 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bostik et al., WO 2014/190098 A1 (hereinafter “Bostik”). Bostik teaches an adhesive composition See MPEP 2143.  “There are three possible sources for a motivation to combine references: the nature of the problem to be solved, the teachings of the prior art, and the knowledge of persons of ordinary skill in the art.”  See In re Rouffet, 149 F.3d 1350, 1357, 47 USPQ2d 1453, 1457-58 (Fed. Cir. 1998).  Although Bostik does not disclose in the working examples a direct linear polymer (B) formed from the same monomer as the monomer constituting the hydrocarbon cyclic polymer (A) based on the specification as a whole a polymer chemist of ordinary skill in the art would be aware that the Sukorez SU-210 is actually a mixture of cyclic hydrocarbon resins and a residual liner hydrocarbon resin having substantially identical monomer units. Therefore, claims 1-2, 6 and 8 are deem as being unpatentable over Bostik.

Claim(s) 1-2, 4, 6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lipman et al., WO 01/30406 A1 (hereinafter “Lipman”). Lipman teaches an adhesive composition comprising 26 wt. % Vistanex LMMH (polyisobutylene polymer), Vestenamer 6312 (polyoctenamer) and further comprises tackifier Escorez 2203 LC. See Examples 7 & 8, Table 5. The basic requirements of prima facie case of obvious are: (1) there must be some suggestion or motivation, either in the reference themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) there must be a reasonable expectation of success; (3) the prior art reference (or references when combined) must teach or suggest all the claim limitations.  See MPEP 2143.  “There are three possible sources for a motivation to combine references: the nature of the problem to be solved, the teachings of the prior art, and the knowledge of persons of ordinary skill in the art.”  See In re Rouffet, 149 F.3d 1350, 1357, 47 USPQ2d 1453, 1457-58 (Fed. Cir. 1998).  Although Lipman does not disclose in the working examples a direct linear polymer (B) formed from the same monomer as the monomer constituting the hydrocarbon cyclic polymer (A) based on the specification as a whole a polymer chemist of ordinary skill in the art would be aware that the Vestenamer 6312 (polyoctenamer) is actually a mixture of cyclic hydrocarbon resins and a residual liner hydrocarbon resin having substantially identical monomer units. Therefore, claims 1-2, 6 and 8 are deem as being unpatentable over Lipman.

Claims 3 and 9-12 are allowable.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102.  The examiner can normally be reached on Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT D HARLAN/Primary Examiner
Art Unit 1762